Citation Nr: 1102598	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  05-36 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.	Entitlement to service connection for right ear hearing loss.

2.	Entitlement to service connection for left ear hearing loss.

3.	Entitlement to service connection for a chronic ear disorder 
other than hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1979 to 
February 1980.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of an October 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.

This case was brought before the Board in September 2009, at 
which time the claim was remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the Veteran in the 
development of his claim, to include providing the Veteran with a 
VA examination.  The requested development having been completed, 
the case is once again before the Board for appellate 
consideration of the issue on appeal.

The Board notes that, in January 2011, the Veteran's 
representative submitted a written brief which included argument 
regarding service connection for cervical sprain.  However, the 
Board denied the Veteran's claim of service connection for a 
cervical spine disorder in its September 2009 decision.  As such, 
the Board will accept the January 2011 written brief as an 
application to reopen a claim of service connection for a 
cervical spine disorder.  As such, this issue is REFERRED to the 
RO for its consideration.  See Godfrey v. Brown, 7 Vet. App. 398 
(1995).

The issue of entitlement to service connection for a chronic ear 
disorder other than bilateral hearing loss is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	With respect to hearing loss, the Veteran is presumed sound at 
entry to active service.

2.	Right ear sensorineural hearing loss is related to active 
service.  

3.	The Veteran is not diagnosed with a left ear hearing loss 
disability for VA purposes.

CONCLUSIONS OF LAW

1.	Right ear hearing loss was incurred in active service.  38 
U.S.C.A. §§ 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309(a), 3.385 (2010).

2.	Left ear hearing loss was not incurred in or aggravated by 
active duty service and may not be presumed to have been 
incurred therein. 38 U.S.C.A. §§ 1112, 1113, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a) (West 2002).   38 C.F.R. § 3.159 (2010).  See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini 
II).

In the instant case, the Veteran received notification prior to 
the initial unfavorable agency decision in October 2004.  The 
RO's August 2004 notice letter advised the Veteran what 
information and evidence was needed to substantiate the claim 
decided herein and what information and evidence must be 
submitted by him, namely, any additional evidence and argument 
concerning the claimed condition and enough information for the 
RO to request records from the sources identified by the Veteran.  
He was specifically told that it was his responsibility to 
support the claim with appropriate evidence.  Finally the letter 
advised him what information and evidence would be obtained by 
VA, namely, records like medical records, employment records, and 
records from other Federal agencies.  The duty to notify the 
Veteran was satisfied under the circumstances of this case.  38 
U.S.C.A. § 5103. 

During the pendency of this appeal, on March 3, 2006, the Court 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006), which held that the VCAA notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  A 
March 2006 VCAA letter provided such notice.

In light of the above, the Board finds that all notices required 
by VCAA and implementing regulations were furnished to the 
Veteran and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).

Service treatment records are associated with claims file.  All 
post-service treatment records identified by the Veteran have 
also been obtained.  The Veteran has not identified any 
additional records that should be obtained prior to a Board 
decision.  Therefore, VA's duty to further assist the  Veteran in 
locating additional records has been satisfied.  The Veteran was 
afforded VA examinations for his hearing loss in October 2005 and 
December 2009.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 
3.159 (c)(4) (2010); Wells v. Principi, 327 F. 3d 1339, 1341 
(Fed. Cir. 2002).  These examinations are adequate for the 
purposes of determining service connection, as they involved a 
review of the Veteran's pertinent medical history and physical 
examination of the Veteran and provides appropriate diagnoses.  
See generally Barr v. Nicholson, 21 Vet. App. 303 (2007).

As a final note, the Board again observes the instant claim was 
previously remanded in September 2009 for additional development.  
Specifically, the Board instructed that the Veteran be provided a 
VA examination with respect to his hearing loss claim.  As 
indicated above, the Veteran was provided such an examination in 
December 2009, which the Board has determined to be adequate.  As 
such, there has been substantial compliance with the Board's 
September 2009 remand, and adjudication of the instant claim may 
proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in developing 
the facts pertinent to the issue on appeal is required to comply 
with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 
38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the 
entire record, with consideration of all the evidence.  In 
Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in 
pertinent part, that the law requires only that the Board address 
its reasons for rejecting evidence favorable to the claimant.  
The Federal Circuit has also held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1131.  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease. If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38  C.F.R. § 3.303(b).  Service connection may also 
be granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent, however, with 
the facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  Reasonable doubt is 
a substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

Certain chronic disabilities, including organic diseases of the 
nervous system, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service. 38 C.F.R. §§ 3.307, 3.309(a). In an October 4, 
1995, opinion, VA's Under Secretary for Health determined that it 
is appropriate to consider high frequency sensorineural hearing 
loss an organic disease of the nervous system and therefore a 
presumptive disability.

The Veteran contends he suffers from a bilateral hearing loss 
disability due to active service.  For purposes of applying the 
laws administered by VA, impaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; when the auditory thresholds for at least 
three of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2010).

I.	Right Ear Hearing Loss

With respect to right ear hearing loss, the Board initially 
observes the reports of October 2005 and December 2009 VA 
examinations indicate the Veteran currently suffers from right 
ear hearing loss for VA purposes.  See 38 C.F.R. § 3.385.
Furthermore, the Board observes the Veteran's claim was 
previously denied on the basis that his hearing loss pre-existed 
active service.  See, e.g., October 2004 rating decision.  With 
respect to pre-existing disabilities, every Veteran shall be 
taken to have been in sound condition when examined, accepted and 
enrolled in service, except for defects, diseases, or infirmities 
noted at the time of entrance, or where clear and unmistakable 
evidence demonstrates that an injury or disease existed prior 
thereto.  See 38 U.S.C.A. § 1111 (West 2002). 

According to 38 C.F.R. § 3.304(b) (2010), the term "noted" 
denotes only such conditions that are recorded in examination 
reports.  The existence of conditions prior to service reported 
by the Veteran as medical history does not constitute a notation 
of such conditions, but will be considered together with all 
other material evidence in determining the question of when a 
disease or disability began.  See 38 C.F.R. § 3.304(b)(1) (2010).  
Determinations of whether a condition existed prior to service 
should be "based on thorough analysis of the evidentiary showing 
and careful correlation of all material facts, with due regard to 
... manifestations, clinical course, and character of the 
particular injury or disease or residuals thereof."  Id.

In the instant case, a September 1979 Report of Medical 
Examination, completed upon the Veteran's entry to active 
service, clearly indicates he suffered an ear disorder prior to 
service entry.  However, the Board observes a September 1979 
Report of Medical History includes a note from the physician 
conducting the Veteran's entrance examination indicating his 
hearing loss was "cured."  Therefore, despite the notation of a 
pre-existing ear disorder, given the physician's notation which 
explicitly indicates the Veteran's hearing loss had been 
"cured" prior to entry to service, the Board determines that, 
with respect to hearing loss, the Veteran is presumed sound upon 
service entrance.  See 38 U.S.C.A. § 1111; see also 38 C.F.R. 
§ 3.304(b).

As the Board has determined the Veteran is presumed sound upon 
service entrance, it will determine whether service connection 
for right ear hearing loss is warranted on a direct basis.

In this regard, the Board observes the Veteran was provided an 
audiogram in December 1979, which was interpreted by a physician 
in conjunction with the December 2009 VA examination.  See 
generally Kelly v. Brown, 7 Vet. App. 471 (1995).  The December 
1979 audiogram indicated the following puretone thresholds: 




HERTZ



500
1000
2000
3000
4000
RIGHT 
EAR
35
30
20
--
35

Speech recognition ability is noted as reflecting the reported 
conductive hearing loss.  See December 2009 VA examination 
report.  

Significantly, a January 1980 Entrance Physical Standards Board 
record indicates the Veteran was found to be unfit for active 
duty based, in part, on the December 1979 audiogram.  

In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated 
that "a Veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  In addition, the Court specifically stated that 
entitlement need not be established beyond a reasonable doubt, by 
clear and convincing evidence, or by a fair preponderance of the 
evidence.  Under the benefit of the doubt doctrine established by 
Congress, when the evidence is in "relative equipoise, the law 
dictates that the Veteran prevails."  Id.

In light of the evidence as described above, and resolving all 
doubt in favor of the Veteran, the Board concludes that the 
Veteran was presumed sound upon entry to active service and was 
diagnosed with right ear hearing loss in service, which he 
continues to suffer.  As such, service connection for right ear 
hearing loss is warranted.

II.	Left Ear Hearing Loss

However, with respect to left ear hearing loss, for the reasons 
discussed below, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of service connection.

Upon review, service treatment records are negative for a hearing 
loss disability in the left ear.  Post service medical evidence 
includes the reports of October 2005 and December 2009 VA 
audiology examinations.  The October 2005 VA examination 
indicated the following puretone thresholds: 




HERTZ



500
1000
2000
3000
4000
LEFT EAR
30
15
10
15
20

Speech recognition ability was reported as 96 percent in the left 
ear.

The December 2009 VA examination indicated the following puretone 
thresholds: 




HERTZ



500
1000
2000
3000
4000
LEFT EAR
25
20
20
30
35

Speech recognition ability was reported as 98 percent in the left 
ear.

Considering the results of the October 2005 and December 2009 VA 
examinations, it is clear that the Veteran does not currently 
suffer from a current hearing loss disability of the left ear for 
VA benefit purposes.  His puretone thresholds, at 500, 1000, 
2000, 3000, and 4000 Hertz, were less than 40 in all frequencies, 
and he did not show puretone thresholds of 26 or more in 3 or 
more frequencies in the left ear.  His scores on the Maryland CNC 
Test were not less than 94 percent at either examination.  The 
Veteran has not identified any post-service testing revealing the 
presence of a left ear hearing loss disability for VA 
compensation purposes.  See 38 C.F.R. § 3.385.

To prevail on the issue of service connection, there must be 
medical evidence of a current disability.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" 
means a disability shown by competent medical evidence to exist 
at the time of the award of service connection); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992) (in the absence of proof of a 
present disability, there can be no valid claim for service 
connection as Congress has specifically limited entitlement to 
service connection to cases where such incidents have resulted in 
a disability).

Other than the Veteran's contentions, the record contains no 
competent evidence of a current diagnosis of left ear hearing 
loss.  As Veteran has no competence to give a medical opinion on 
the diagnosis of a condition, see Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992), the Board concludes that the preponderance of 
the evidence is against a finding that the Veteran has a left ear 
hearing loss disability for VA purposes.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for right ear hearing loss is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits.

Service connection for left ear hearing loss is denied.


REMAND

The Veteran is seeking service connection for a chronic ear 
disorder, other than hearing loss, for which he asserts he has 
had multiple surgeries since service separation.  See, e.g., 
January 2008 statement.

During the development of the Veteran's claim, he was provided a 
VA examination in December 2009.  Upon review of the claims 
folder, and physical examination of the Veteran, the VA examiner 
diagnosed right ear unilateral chronic ear disease.  The examiner 
noted that the Veteran had suffered from serious otitis media 
prior to entering service, which the Board observes was noted on 
his entrance examination.  See September 1979 Report of Medical 
Examination.  Further, the VA examiner stated that, after his 
entry to service, the Veteran's ear condition subsequently 
deteriorated.

If a Veteran is found to have had a preexisting disability and 
there is an increase in that disability during service, 38 
U.S.C.A. § 1153 provides that a preexisting injury or disease 
will be presumed to have been aggravated during service, unless 
there is a specific finding that the increase in disability is 
due to the natural progress of the disease.  However, aggravation 
will not be conceded where there was no increase in severity of 
the disability during service, based on all the evidence of 
record pertaining to the manifestations of the disability prior 
to, during, and subsequent to service.  See Wagner v. Principi, 
370 F.3d 1089 (Fed. Cir. 2004).  Should such increase be 
established, aggravation is presumed to be the result of service, 
unless rebutted by clear and unmistakable evidence.  38 U.S.C.A. 
§ 1111; Wagner, supra; see also VAOPGCPREC 3-03 (July 16, 2003); 
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).

In the instant case, while the Veteran's chronic ear disorder 
preexisted his period of active service beginning September 1979, 
given the VA examiner's statement that this condition 
"deteriorated", it is unclear as to whether this disability 
underwent an increase in severity during the Veteran's period of 
active service beginning September 1979 and ending February 1980 
and, if so, whether such increase is due to the natural progress 
of the condition.  

The Court of Appeals for Veteran Claims (Court) has held that 
once VA undertakes a duty to provide a medical examination, due 
process requires VA to notify the claimant prior to the 
adjudication of the claim of any inability to obtain evidence 
sought (including a VA examination with medical opinion).  See 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves 
v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. 
Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 
15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return 
an inadequate examination report "if further evidence or 
clarification of the evidence... is essential for a proper 
appellate decision").  As such, a VA examination is required to 
make such determinations prior to a Board decision in the instant 
case.



Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA examination 
for the purpose of ascertaining the nature 
and etiology of any current chronic ear 
disorder, other than bilateral hearing 
loss.  The claims file, including a copy 
of this REMAND, must be made available to 
the examiner for review, and the 
examination report should reflect that 
such a review was accomplished.  Any 
necessary testing should be accomplished.  
After reviewing the record and examining 
the Veteran, the examiner should provide 
an opinion regarding the following:

a.	whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., 
probability less than 50 percent), 
that any preexisting ear condition 
increased in severity during the 
Veteran's period of active service 
beginning September 1979 and ending 
February 1980.  

b.	if (a) is answered in the 
affirmative, whether it can be 
established by clear and unmistakable 
evidence that such increase in 
severity was due to the natural 
progress of the condition.

A detailed rationale should be provided 
for all opinions.  

2.	After completing the above, and any other 
development deemed necessary, readjudicate 
the Veteran's claim based on the entirety 
of the evidence.  If the benefits sought on 
appeal are not granted to the appellant's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


